Defendant was tried before the court sitting without a jury upon an information charging the theft of an automobile. He was found guilty as charged and his motion for a new trial was denied.
The defendant was the owner of a Chevrolet sedan, 1927 model, which he drove into a certain parking station in the city of Oakland. He left his car and walked over to a Chevrolet coupe, 1926 model, and started to drive away in this car when arrested. The Chevrolet coupe was locked and in order to take possession the defendant broke the outside lock on the door. [1] His only defense to the charge was that he was subject to absent-mindedness resulting from a disease from which he was suffering. The trial of the case below and the burden of this appeal were both addressed to the simple issue of fact whether this excuse was a sufficient defense to the admitted evidence of the guilt of the defendant. No question of law is involved.
We have examined the entire record and find no error.
The judgment and the order denying the new trial are affirmed.
Sturtevant, J., and Spence, J., concurred.